Citation Nr: 1444958	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, J.M.


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision rendered by the Cheyenne, Wyoming Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's original claim for TDIU was filed in December 2007 and denied in a September 2008 rating decision.  The Veteran filed a Notice of Disagreement in August 2009.  The RO increased the Veteran's PTSD rating to 70 percent in March 2010 and deferred the decision on TDIU.  The Veteran filed an additional claim for TDIU in March 2010.  The RO continued the denial of TDIU in a rating decision dated in May 2010.  Accordingly, as the September 2008 rating decision never became final, the appeal period begins with the original claim in December 2007.  
  
In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  Prior to February 25, 2010, the Veteran was service-connected for post-traumatic stress disorder (rated as 50 percent disabling) and diabetes mellitus (rated as 20 percent disabling); and his combined service-connected rating was 60 percent.

2.  Since February 25, 2010, the Veteran is service-connected for post-traumatic stress disorder (rated as 70 percent disabling) and diabetes mellitus (rated as 20 percent disabling); and his combined service-connected rating is 80 percent.

3.  During the entire appeal period, the Veteran's service-connected disabilities, alone, are not of such severity to preclude him from engaging in substantially gainful employment.

CONCLUSION OF LAW

For the entire appeal period, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter issued in June 2008 of the criteria for establishing entitlement to TDIU, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines an effective date if TDIU is awarded.  This accordingly addressed all notice elements and preceded initial adjudication by the AOJ in September 2008.  Nothing more was required.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim of entitlement to TDIU.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bernard, supra.  The RO has associated relevant VA treatment and examination records.  The Veteran's statements have been associated with the claims file and reviewed.  

Reference is made to the Veteran testimony at his personal hearing wherein he discussed ongoing treatment for his service connected disabilities through VA.  He said he saw his health care provider approximately every three months.  He was then asked whether he wished for the record to be held open to permit him the opportunity to submit those records and his representative emphatically declined.  Such does not necessarily discharge VA of its responsibility to obtain the Veteran's outstanding treatment records.  See generally, Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, given the fact that the outcome of this decision largely turns on the question of whether his memory loss is due to his service connected PTSD or non-service connected dementia, and that both the Veteran and his representative acknowledged that no care provider had ever addressed this question, but VA examiners had, and that the Veteran's representative made no overtures to obtain any existing records, the Board finds that there is sufficient evidence to establish that any outstanding VA treatment records, which may or may not exist, would not be relevant to the appeal.  There is no basis in further delaying a decision on this appeal.

In January 2008, February 2008, February 2010, April 2010 and October 2011, VA examined the Veteran to determine the effect, if any, that his service-connected PTSD and diabetes mellitus had on his ability to obtain substantially gainful employment.  The Board has reviewed the VA examination reports and finds them to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.

The Board acknowledges that the Veteran's claims file was not provided to the VA examiner at the January 2008 VA examination.  However, the existence of the claims file is not the sole litmus test for determining the adequacy of a VA examination.  Rather, the Court has held in Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and provides sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, the examiner indicated that he had reviewed VA's electronic medical files, considered the Veteran's personal complaints, and performed the necessary physical examinations.  The absence of the claims file had little bearing on the findings of the examination.

The Board notes that the Veteran's most recent examination is now three years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, while he stated that he'd be willing to appear for a new examination, if such was order, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service connected disabilities since the most recent examinations.  The Veteran has not reported increased symptomatology but only indicated that he would appear for the examination if ordered to do so.

The Veteran has been afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the May 2013 Travel Board hearing, the VLJ identified the issue on appeal.  Additionally, information was solicited regarding the severity of his disabilities and what he thought prevented him from working.  The VLJ noted that there were negative opinions of record that appeared to identify non-service connected disabilities as the cause of his unemployment.  Questions regarding his dementia diagnosis and memory loss were raised.  He was then asked whether he had any evidence that would refute those findings.  Consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities, primarily his PTSD, preclude him from maintaining substantially gainful employment.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), but is determined to be unable to secure or follow a substantially gainful occupation by reason of service-connected disability, the rating boards should refer the claims file to the Director of Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board itself cannot assign an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also see Van Hoose v. Brown, 4 Vet. App. 361, 375 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013).

A. Prior to February 25, 2010

VA received the Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940) in December 2007.  The Veteran reported that he was unable to work because of his PTSD, back, and right knee disabilities.  He stated that he was last employed by the railroad with a highest gross earnings per month of $2000.  He indicated that his highest level of education completed was ninth grade.  He stopped working for the railroad in 1988.  

At that time of his claim for , the Veteran was service connected for PTSD, rated 50 percent disabling, and diabetes mellitus, rated 20 percent disabling.  His combined rating was 60 percent.  None the five (5) means of combining multiple to rate as one, for purposes of reaching the threshold requirement, were shown.  The Veteran thereby failed to meet the applicable percentage standards during this time.

Consequently, the only remaining question in this case is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b).  The Board concludes that the preponderance of the evidence of record does not show that the Veteran's service-connected PTSD and diabetes mellitus preclude more than marginal employment.  Evidence against the claim prior to February 25, 2010 includes, in part, examination reports from January 2008 and February 2008.  

During his VA examination in January 2008, the Veteran indicated that he was last employed in 1988 by the railroad.  He explained that he hurt his back on the job and was receiving disability from the railroad.  The examiner opined that the Veteran's diabetes mellitus "does not limit or effect his employment activity at this time."  

During a VA examination in February 2008, the examiner reviewed the claims file and took a history from the Veteran.  He opined that the Veteran's PTSD and depressive symptoms "would not prevent him from being employable in a variety of work settings."  The examiner went on to note, however, that the Veteran's memory difficulties could support a possible diagnosis of an early dementia.  He emphasized that there was no evidence that a deterioration in memory functioning was related to his PTSD.  The examiner also stated that there was no impairment to the Veteran's thought process or communication and the Veteran's ability to maintain basic activities of daily living was not impaired.  He did indicate that the Veteran's PTSD and depression symptoms would result in reduced reliability and frequent impaired efficiency and productivity, but there is no finding of total unemployability. 


In recognition of the severity of and impairment caused by his service-connected disabilities, the Veteran was rated as a combined 60 percent disabled at this time.  However, based on the evidence discussed above, the Board finds that a preponderance of the evidence of record does not demonstrate that the Veteran's service-connected disabilities, alone, actually precluded him from engaging in substantially gainful employment.  

The Veteran's service connected disabilities clearly caused impairment and his limited educational background limit participation in some fields.  However, there is no evidence that the Veteran's PTSD or diabetes mellitus prevented him from working all physical or sedentary positions.  The Veteran himself told the examiners that he stopped working in 1988 due to a job-related back injury incurred while working for the railroad.  During his examinations, the Veteran is found able to maintain functions of daily living and there was no impairment to communication or thought process noted.  His disability picture, therefore, did not appear to prevent him from working.  The Board also affords much weight to the opinions of the January and February 2008 examiners, who specifically found that the Veteran's disabilities would not cause unemployability.  The February 2008 examiner also stated that while the Veteran's poor memory functioning would impact employment, there was no evidence that the Veteran's memory functioning was related to his PTSD.  

Therefore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b)for the period prior to February 25, 2010.  The clinical evidence demonstrates that he was objectively deemed to be capable of obtaining and maintaining gainful employment.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B. Since February 25, 2010

VA received an additional VA Form 21-8940 from the Veteran in March 2010, indicating he had not worked since 1988, his highest gross earnings per month were $1000, and that he could not work because of his PTSD.  At this time, the Veteran was service-connected for PTSD, rated 70 percent disabling, and diabetes mellitus, rated 20 percent disabling.  His combined rating was 80 percent.  Accordingly, the Veteran met the schedular requirements for TDIU during this time.  However, the Board again finds the preponderance of the evidence is against a finding that he is unable to follow substantially gainful employment.

During his February 2010 VA examination, the Veteran again reported leaving his job with the railroad because of a back injury.  The examiner diagnosed the Veteran with Cognitive Disorder NOS (not otherwise specified) with symptoms limited to memory dysfunction.  Although the examiner did not find total occupational and social impairment due to PTSD, he indicated that the Veteran's "memory deficiencies would likely prevent him from working; he would be unable to remember and carry out simple instructions, for example."  An addendum opinion from April 2010 regarding the Veteran's memory deficiencies indicates that the Veteran's Cognitive Disorder NOS is likely the development of dementia, unrelated to the Veteran's PTSD. 

During a VA examination in April 2010, the examiner indicated that based on an interview of the Veteran and an examination, his "well controlled diabetes would not limit or effect employment activity at this time."  The rationale was that the Veteran's "labs are stable, he reports no symptoms related to diabetes, and exam for complications related to diabetes is negative."  

In October 2011, the Veteran underwent an additional VA examination.  At this time, the examiner noted that the Veteran had symptoms related to significant decline in memory functioning that were attributable to Cognitive Disorder NOS.  The examiner found that the Veteran had total occupational and social impairment due to a combination of PTSD, depression, and cognitive impairments, "namely memory deficits."  Further, the examiner opined that "deficits in employability, judgment, and thinking are attributable to Cognitive Disorder NOS due to memory impairment."  Also, while the examiner indicated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in occupational areas of functioning, she went on to note that after a mental status examination, the Veteran's "significant cognitive deficits" result in the Veteran's unemployability and that he is "not unemployable due to service-related PTSD."  

During the Veteran's May 2013 hearing, the Veteran testified that the reason he would not be able to work, related to PTSD, is "memory loss- I can't think back a day from today what I did."  He also reported that VA found him incompetent to handle the disbursement of funds.  The Veteran testified that his diabetes mellitus does not have any effect on his daily activities and that he thinks it is primarily the memory loss that prevents him from working.  

While the Board acknowledges that 80 percent reflects a significant impairment caused by the Veteran's service-connected disabilities, the preponderance of the evidence weighs against finding the Veteran unemployable based on those disabilities.  Again, by the Veteran's own contentions, he stopped working because of a back injury.  He also indicated that it is primarily memory difficulties which prevent him from working.  Memory loss is a known symptom of psychiatric disorder including PTSD.  See 38 C.F.R. § 4.130, General schedule for rating psychiatric disabilities.  The Court has held that when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  However, in the present case, the various VA examiners have consistently found that the Veteran's memory deficiencies are caused by a non-service connected Cognitive Disorder NOS and not his service-connected PTSD.  The Veteran has provided no competent medical opinion to the contrary.  

Ultimately, the examiners found that the Veteran's PTSD and diabetes mellitus would not preclude him from working.  The only evidence to the contrary is by way of the Veteran's own statements that he cannot work.  Even then, as noted, he believes he cannot work because of his memory deficiencies and points to no symptoms solely attributable to PTSD or diabetes mellitus that would prevent him from obtaining substantially gainful employment.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

C. Other Considerations

The Board has also considered the Veteran's assertions that his service-connected disabilities, primarily his PTSD, render him unemployable.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to state whether his disabilities preclude him from working.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the VA medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, the Board affords more probative value to the statements and opinions of the VA examiners than to the statements of the Veteran. 

Therefore, the Veteran's claim for a TDIU under the regulatory provisions of 38 C.F.R. § 4.16(a) must be denied.  Furthermore, in view of this preceding discussion, the Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b)for the period prior to February 25, 2010.  The clinical evidence demonstrates that he is objectively deemed to be capable of obtaining and maintaining gainful employment.  Because the evidence in this case is not approximately balanced with respect to the merits of his TDIU claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   

ORDER

Entitlement to TDIU is denied. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


